Title: From Thomas Jefferson to David S. Franks, 17 June 1785
From: Jefferson, Thomas
To: Franks, David Salisbury



Dear Sir
Paris June 17. 1785.

Your letter of this day distresses me not a little as it finds me utterly unable to give you the assistance needed. My outfit here, for the articles of furniture, clothes and carriage only has cost me fifteen hundred guineas. No allowance of this kind being made I have been obliged to run in debt for it. The uneasiness which this has given me for some time past has preyed on my spirits night and day. And indeed my situation is not a little delicate. The laws not giving remedy against me, the first creditor whom I can neither pay nor prevail to wait, carries his complaint to the king immediately, and exposes me of necessity to censure and recall. These circumstances have not only reduced me to a rigid œconomy, but render it impossible for me either to advance money or further hazard my credit. I am fully sensible that this information may be distressing to you, and this increases the pain with which I communicate it. I am unhappily in a condition to feel much for your difficulties without a power to lessen them. Nothing would have been more pleasing to me than the exercise of such a power, as I am with real esteem Dr. Sir Your most obedt. humble servt.,

Th: Jefferson

